1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    Benjamin A. Gerson NY BAR #5505144
     Assistant Federal Defender
3    OFFICE OF THE FEDERAL DEFENDER
     2300 Tulare St.
4    Suite 330
     Fresno, CA 93721
5    Tel: 559-487-5561 Fax: 559-487-5950
6    Attorneys for Defendant
     KURT SWENSON
7
8                              IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case Nos. 6:19-PO-00262-JDP
12           Plaintiff,                             STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13                        v.
                                                    Date: March 11, 2020
14    KURT SWENSON                                  Time: 10:00 a.m.
                                                    Judge: Hon. Jeremy Peterson
15           Defendant.
16
17           IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Legal Officer SUSAN ST. VINCENT, and Assistant Federal Defender BENJAMIN GERSON,
19   attorney for defendant KURT SWENSON, that the Court continue the status conference set for
20   March 11, 2020 until March 31, 2020 at 10:00 a.m.
21           The parties have reached a settlement in the case and anticipate a change of plea on that
22   date.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     S                                               -1-
1    Dated: March 10, 2020         Respectfully submitted,
2                                  HEATHER WILLIAMS
                                   Federal Defender
3
                                   /s/ Benjamin Gerson
4                                  BENJAMIN GERSON
                                   Assistant Federal Defender
5
6
7    Dated: March 10, 2020         /s/ Susan St. Vincent
                                   SUSAN ST. VINCENT
8                                  Legal Officer
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     S                       -2-
1                                                   ORDER
2             For the reasons set forth above, it is hereby ordered that the March 11, 2020 initial
3    appearance be continued to March 31, 2020 at 10:00am.
4
5    IT IS SO ORDERED.
6
7    Dated:      March 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     S                                                 -3-
